MEMORANDUM2
Hiawatha and Monica Hoeff>-Ross appeal pro se from the district court’s judg*651merit for defendants, following a bench trial, in their action brought pursuant to the Interstate Land Sales Full Disclosure Act, 15 U.S.C. §§ 1701-20. We have jurisdiction pursuant to 28 U.S.C. § 1291. Because the HoefWRoss’ contentions on appeal require a review of the trial transcripts, and they failed to provide those transcripts after their motion for provision of transcripts at government expense was denied, we decline to address their contentions and dismiss their appeal. See Fed. R.App. P. 10(b)(2); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169-70 (9th Cir. 1991) (per curiam).
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.